DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the second opening" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes the Applicant meant “a second opening,” and has interpreted the claim as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 12, 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2019/0098121) herein Jeon in view of Yazaki (US 2019/011959).

Regarding claim 1, Jeon discloses an electronic device (electronic device of Jeon: Figs. 1b-10) comprising: a housing (housing of 102, 104, 151a, Jeon: Figs. 1b-10) comprising: a first plate disposed to face a first direction (first plate 102 facing a first direction, Jeon: Figs. 1c, 3, 6), a second plate disposed to face a second direction opposite to the first direction (second plate 151a facing a second direction opposite to the first direction, Jeon: Figs. 3, 6), and a side member enclosing at least part of a space between the first and second plates and having at least one speaker hole constructed thereon (side member 104 enclosing at least part of a space between the first and second plates 102, 151a and having a speaker hole 104a thereon; Jeon: Figs. 1b, 3, 6); and a speaker device disposed between the first and second plates to emit a sound through the speaker hole (speaker device 152 between first and second plates 102, 151a to emit a sound through the speaker hole 104a, Jeon: Figs. 3, 6, [0149]), wherein the speaker device comprises: a speaker (speaker unit 152 with a yoke 1529 disposed to a first face facing the first direction and a diaphragm 1522 disposed to a second face facing the second direction, Jeon: Figs. 3, 6, 9, [0149]), the diaphragm being disposed to face the second direction, and is disposed to face at least part of the second plate (diaphragm faces at least part of second plate 151a, Jeon: Figs. 3, 6, 9), an enclosure shaped to enclose at least part of the speaker unit and disposed between the first and second plates (enclosure 153 shaped to enclose at least a part of speaker unit 152, Jeon: Figs. 3, 6), an acoustic duct constructed between the enclosure and the second plate and extending towards the at least one speaker hole (acoustic duct is constructed between enclosure 153 and second plate 151a extending towards the at least one speaker hole 104a, Jeon: Figs. 3, 6), but lacks a ferromagnetic material disposed between the first plate and the yoke.  
Nevertheless, it is well known in the art to dispose a ferromagnetic material between a first plate of a housing and a yoke as demonstrated by Yazaki (ferromagnetic shield case 24 in between a first plate 11 and a yoke 223, Yazaki: Figs. 1, 5, 7, [0081]). 
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the electronic device of Jeon to incorporate a ferromagnetic material disposed between the first plate and the yoke as suggested by Yazaki in order to protect the various circuit components from the speaker magnetic circuit and to reduce noise (Yazaki: [0081]).  

Regarding claim 3, in the combination of Jeon and Yazaki, Yazaki discloses wherein the ferromagnetic material operates as a magnetic shieling layer of the speaker unit (ferromagnetic shield case 24 operates as a magnetic shielding layer, Yazaki: [0081]).  

Regarding claim 4, in the combination of Jeon and Yazaki, Yazaki discloses wherein the ferromagnetic material is constructed of a thin plate (shield case 24 is made of a thin plate, Yazaki: [0081]).  

Regarding claim 5, the combination of Jeon and Yazaki discloses wherein the ferromagnetic material is disposed to face the first plate in a face-to-face manner to have a gap (enclosure 153a is arranged in a face-to-face manner so as to have a gap in Jeon: Fig. 3, thus the modified shield case 24 of Yazaki: Figs. 1, 5, 7 would follow the same arrangement).  

Regarding claim 9, in the combination of Jeon and Yazaki, Yazaki discloses wherein the ferromagnetic material comprises any one of iron, permalloy, and sendust (shield case 24 made of iron, Yazaki: [0081]).  

Regarding claim 12, while the combination of Jeon and Yazaki do not specifically teach wherein the acoustic duct is sealed from an inner space of the electronic device by means of an elastic member, and is spatially coupled to the at least 
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the acoustic duct of Jeon and Yazaki to include an elastic seal member in order to prevent moisture and debris from entering the acoustic duct. The Examiner takes Official Notice.  
Thus in the modified Jeon and Yazaki, the elastic seal member would spatially be coupled to the speaker hole as the acoustic duct of Jeon and Yazaki is spatially coupled with the speaker hole. 
  
Regarding claim 13, the modified Jeon and Yazaki discloses wherein the elastic member is disposed between a second enclosure and the second plate, and is disposed along a perimeter of the second opening (the elastic member would be in the acoustic duct thus since the acoustic duct of Jeon is disposed between a second enclosure and second plate as seen in Jeon: Fig. 6 the elastic member would also be considered to be disposed between the second enclosure and second plate, and would be disposed along a perimeter of the opening corresponding to the acoustic duct (interpreted to meet second opening)).
  
Regarding claim 15, Jeon discloses an electronic device (electronic device of Jeon: Figs. 1b-10) comprising: a housing (housing of 102, 104, 151a, Jeon: Figs. 1b-10) comprising: a first plate disposed to face a first direction (first plate 151a facing a first direction, Jeon: Figs. 1c, 3, 6), a second plate disposed to face a second direction opposite to the first direction (second plate 102 facing a second direction opposite to the first direction, Jeon: Figs. 3, 6), and a side member enclosing at least part of a space between the first and second plates and having at least one speaker hole constructed thereon (side member 104 enclosing at least part of a space between the first and second plates 151a, 102 and having a speaker hole 104a thereon; Jeon: Figs. 1b, 3, 6); a display disposed such that displayed information (display 151 such that displayed information is visible through at least some regions of the first plate 151a, Jeon: [0070], [0079]); and a speaker device disposed between the display and the second plate to emit a sound through the at least one speaker hole (speaker device 152 between display 151 and second plate 102 to emit a sound through the speaker hole 104a, Jeon: Fig. 6, [0149]), wherein the speaker device comprises: a speaker unit comprising a yoke disposed to a first face facing the first direction and a diaphragm disposed to a second face facing the second direction (speaker unit 152 with a yoke 1529 disposed to a first face facing the first direction and a diaphragm 1522 disposed to a second face facing the second direction, Jeon: Figs. 3, 6, 9, [0149]), the diaphragm being disposed to face the second direction, and is disposed to face at least part of the second plate (diaphragm faces at least part of second plate 151a, Jeon: Figs. 3, 6, 9), an enclosure shaped to enclose at least part of the speaker unit and disposed between the display and the second plate (enclosure 153 shaped to enclose at least a part of speaker unit 152, Jeon: Figs. 3, 6), - 18 -0202-1698 (GM-201905-032-1-US0, SP20034-USIP) an acoustic duct constructed between the enclosure and the second plate and extending towards the at least one speaker hole (acoustic duct is constructed between enclosure 153 and second plate 151a extending towards the at least one speaker hole 104a, Jeon: Figs. 3, 6), but lacks a ferromagnetic material disposed between the display and the yoke.
Nevertheless, it is well known in the art to dispose a ferromagnetic material between a first plate of a housing and a yoke as demonstrated by Yazaki (ferromagnetic shield case 24 in between a first plate 11 and a yoke 223, Yazaki: Figs. 1, 5, 7, [0081]). 
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the electronic device of Jeon to incorporate a ferromagnetic material disposed between the display and the yoke as suggested by Yazaki in order to protect the various circuit components from the speaker magnetic circuit and to reduce noise (Yazaki: [0081]).  
  
Regarding claim 19, the combination of Jeon and Yazaki discloses wherein the ferromagnetic material is disposed face-to-face in contact with the display to have a gap (yoke is arranged in a face-to-face manner so as to have a gap in Jeon: Fig. 6, thus the modified shield case 24 of Yazaki: Figs. 1, 5, 7 would follow the same arrangement).  

Allowable Subject Matter
Claims 2, 6-8, 10, 11, 14, 16-18 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN H NGUYEN/Primary Examiner, Art Unit 2651